

115 HR 3516 IH: Reduce Barriers to College Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3516IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Veasey (for himself, Mr. Hastings, Mr. Payne, Ms. Barragán, Mr. Evans, Mrs. Napolitano, Ms. Jackson Lee, Mr. Rush, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Internal Revenue Service to meet higher standards in security screening and to improve the process for obtaining return information and verification of nonfiling in connection with completing a Free Application for Federal Student Aid (FAFSA). 
1.Short titleThis Act may be cited as the Reduce Barriers to College Act.  2.Improved IRS identity authentication processThe Commissioner of Internal Revenue shall ensure that the implemented authentication processes used for all current and future online applications provide the level of assurance required by National Institute for Standards and Technology standards for the determined level of authentication risk, as recommended by the Treasury Inspector General for Tax Administration. 
3.Verification of nonfiling in connection with FAFSA application 
(a)Online portal 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Commissioner of Internal Revenue (in consultation with the Secretary of Education) shall establish an online portal for individuals to request and have submitted a verification of nonfiling for any taxable year to the Secretary of Education as part of the process of completing the individual’s Free Application for Federal Student Aid. (2)AuthenticationAny such verification shall not be approved for submission through such portal process unless the individual’s identity is authenticated by a valid social security number and any one of the following: 
(A)Personal account number from a credit card, mortgage, home equity loan, home equity line of credit, or car loan. (B)Mobile phone with the individual’s name on the account. 
(C)Household utility bill associated with the individual’s mailing address. (D)Student transcripts. 
(E)Bank account statement. (F)Passport or State issued driver’s license. 
(b)Response time for verification of nonfiling in connection with FAFSAThe Internal Revenue Service shall, not later than 10 business days after receipt from the individual, process any request for, or respond to any inquiries relating to, a verification of nonfiling in connection with an individual’s Free Application for Federal Student Aid. 4.Simplified needs testSection 479 of the Higher Education Act of 1965 (20 U.S.C. 1087ss) is amended— 
(1)in subsection (b)(1)(B)(i)(II), by inserting before the semicolon at the end the following: or has obtained a verification of nonfiling from the Commissioner of Internal Revenue; and (2)in subsection (c)(2)(A)(ii), by inserting before the semicolon at the end the following: or has obtained a verification of nonfiling from the Commissioner of Internal Revenue.   
